SABERS, Justice
(dissenting on the issue of due process).
[¶ 30.] Z.B. argues that SDCL 22-24B-2 is unconstitutional because it violates his rights to due process.10 The State claims *606that due process concerns are not implicated because the statute must infringe on a liberty interest and Z.B.’s interest in his reputation alone is insufficient. Moreover, the majority asserts that this issue should not even be considered by this Court. Whether a statute requiring a juvenile to register as a sex offender violates due process is a question of first impression in South Dakota. Therefore, this analysis is important in providing guidance to the Legislature when it redrafts the juvenile sex offender registry statutes,11 which it must do in light of our decision on equal protection.
[¶ 31.] I disagree completely with the majority’s writing that this dissent is “nothing but a blatant venture into judicial legislation.” Unlike the majority’s “the sky is falling” approach, I respectfully submit that no harm will come from this writing, and possibly much good. The South Dakota Legislature is composed of mature adults who will not be harmed by thinking about these concepts because they have the ability to accept or reject as they see fit.
[¶ 32.] “Procedural due process protects certain substantial rights, such as life, liberty, and property, that cannot be deprived except in accord with constitutionally adequate procedures.” Esling v. Krambeck, 2003 SD 59, ¶ 16, 663 N.W.2d 671, 678 (citing Tri County Landfill Ass’n, Inc. v. Brule County, 2000 SD 148, ¶ 13, 619 N.W.2d 663, 668 (citations omitted)). “Procedural due process ⅛ flexible and requires only such procedural protections as the particular situation demands.’ ” Id. (quoting Tri County Landfill Ass’n, Inc., 2000 SD 148, ¶ 13, 619 N.W.2d at 668). SDCL 22-24B-2 deprives Z.B. of liberty interests without accordingly providing him adequate procedures, which this situation clearly demands.
[¶ 33.] The juvenile justice system is premised on a rehabilitative theory of justice, much unlike the harsher, more punitive adult system. This Court has recognized that “ ‘[t]he purpose of juvenile court proceedings is not to punish but rather to rehabilitate and correct a juvenile’s behavior so as to avoid future confrontations with the law.’” In re S.K., 1999 SD 7, ¶ 11, 587 N.W.2d 740, 742 (quoting State v. Jones, 521 N.W.2d 662, 667 (S.D.1994)). The application of sex offender registry laws to juveniles thwarts the two fundamental underpinnings of the rehabilitation model: confidentiality and stigmatization. Specifically in this ease, SDCL 22-24B-2 can potentially take away the statutory protection of privacy for a fifteen-year-old juvenile adjudicated of certain sex crimes, forcing the juvenile to carry the accompanying stigma for life.12
*607[¶ 34.] The juvenile justice system is structured to provide privacy so a child may be rehabilitated and not have to carry the stigma of youthful transgression into adulthood. To that end, South Dakota law provides juveniles liberty interests by statutory protection of privacy in the juvenile code for those fifteen and under:
1) SDCL 26-7A-27 (confidentiality of juvenile records when in custody);
2) SDCL 26-7A-28 (release of identity only to person or party specifically authorized) (emphasis added);
3) SDCL 26-7A-36 (closed hearing unless sixteen years or older and a crime of violence) (emphasis added);
4) SDCL 26-7A-115 (sealed records);
5) SDCL 26-7A-27 (requires hearings to be closed and are only open if the juvenile is sixteen years old or older and is accused of a crime of violence).
These statutes indicate the Legislature’s acknowledgement that juveniles are due special protections because “juveniles and adults are different, ... they commit crimes for different reasons, and ... they should be treated differently in the eyes of the law.” Timothy E. Wind, The Quandary of Megan’s Law: When the Child Sex Offender is a Child, 37 JMarshallLRev 73, 104-05 (2003). See also Fletcher v. State, 2008 WL 2912048, at *15 (Del.Fam.Ct. June 16, 2008) (stating that upon consideration of several cases, including two United States Supreme Court cases, “there is certainly a growing nationwide recognition that there are differences between adult sexual predators and juvenile sex offenders, as well as that they should be treated differently”); Britney M. Bowater, Comment, Adam Walsh Child Protection and Safety Act of 2006: Is There a Better Way to Tailor the Sentences of Juvenile Sex Offenders?, 57 CathULRev 817, 837-38 (2008). Subjecting juveniles to the mandates of SDCL 22-24B-2 obscures the foundational principles upon which the juvenile justice system was built.13
*608[¶ 35.] Juveniles and adults in the justice system are not accorded the same rights. In South Dakota, a juvenile, unless prosecuted as an adult, has no right to a jury or a hearing before the juvenile is required to register as a sex offender. Nor does a juvenile have the right to a hearing to determine whether he has been rehabilitated or is currently a threat to the public before being released from the juvenile system. Furthermore, a juvenile in South Dakota may not seek a suspended imposition of sentence, which would remove him from the sex offender list upon completion of probation. SDCL 22-24B-2. At the same time, an adult may seek one. SDCL 23A-27-14. It is inconsistent that an adult would be accorded more rights in this situation than a juvenile.
[¶ 36.] One of the statutory factors considered in deciding whether to transfer a juvenile to adult court is “[t]he prospect for adequate protection of the public and the likelihood of reasonable rehabilitation of the juvenile, if the juvenile is found to have committed the alleged felony offense, by the use of procedures, services, and facilities currently available to the juvenile court.” State v. Krebs, 2006 SD 43, ¶ 6, 714 N.W.2d 91, 95 (emphasis added) (citing SDCL 26-11-4). In this case, if the State did not think Z.B. had a reasonable chance of rehabilitation and did not believe the public could be protected by keeping Z.B. in juvenile court, then the State could have made a motion to transfer Z.B. to the adult system. Here, however, the State kept the case in juvenile court. By virtue of being in the juvenile court system, we assume Z.B. has a reasonable chance of rehabilitation. “The purpose behind closed juvenile proceedings is to ‘protectively rehabilitate juveniles’ ..., [and] ‘the maintenance of confidentiality is a necessary corollary of that purpose.’ ” In re L.N., 2004 SD 126, ¶ 26, 689 N.W.2d 893, 900 (additional citations omitted).14 These differences and inconsistencies in the treatment of liberty interests in juveniles cause us to conclude that South Dakota cannot require juveniles to publicly register as sex offenders unless they have been prosecuted as adults or afforded due process protections.
[¶ 37.] Admittedly, most courts that have considered the question have found that their state’s sex offender (juvenile or adult) reporting statutory scheme does not violate due process. However, some courts have found a protected liberty interest. See, e.g., Doe v. Attorney General, 430 Mass. 155, 715 N.E.2d 37, 43 (1999); Roe v. Farwell, 999 F.Supp. 174, 197 (D.Mass.1998); E.B. v. Verniero, 119 F.3d 1077, 1106 (3dCir.l997); Doe v. Poritz, 142 N.J. 1, 662 A.2d 367 (1995). Moreover, many of the cases cited by the State that do not find a violation of due process are distinguishable from the case at hand. The statutes analyzed in these cases and *609other cases finding the juvenile registration acts constitutional, provide constitutional due process safeguards. These safeguards include: hearings requiring clear and convincing evidence of dangerousness prior to registration on the list, limiting registration for juveniles, limiting or excluding public notification, or, in some cases, a combination of all these safeguards.15 What is evident about the cases that declare juvenile sex offender registration statutes constitutional is that due process procedures exist in those statutory schemes that are conspicuously absent in South Dakota’s statutes. Most noticeably, those statutory schemes provide due process protections to the juvenile in the form of a jury, and/or hearings, and/or confidentiality.
[¶ 38.] One Michigan court, that had previously upheld its state’s juvenile sex offender registration statutes, indicated that it may reconsider its decision in the future.16 In re Hardwick, 2004 WL 316459, *2 (Mich.Ct.App. Feb. 19, 2004) (unreported). In Hardwick, the court noted that:
Although we hold that the SORA is not an unconstitutional deprivation of respondent’s liberty or privacy interests, we express our concern over the draconian nature of this act. As noted above, under the requirements of the SORA, respondent’s registration would remain confidential while she remains a juvenile; however, once she reaches the age of majority, that information would be added to the public database and would remain there for the rest of her life. Although we do not debate the seriousness of the circumstances surrounding the offense in this particular case, we question the propriety of publicly and permanently labeling juveniles as convicted sex offenders. Traditionally, our justice system has distinguished between juvenile delinquency and adult criminal conduct. MCL 712A.1(2), which confers jurisdiction over juveniles on the family division of the circuit courts, specifically states that “proceedings under this chapter are not criminal proceedings.” MCL 712A.23 also limits the admissibility of juvenile records in both criminal and civil proceedings in an attempt to “hide youthful errors from the full glare of the public.... ” People v. Poindexter, 138 Mich.App. 322, 326, *610361 N.W.2d 346 (1984). The public notification provisions of the SORA appear to conflict with our traditional reluctance to criminalize juvenile offenses and our commitment to keep juvenile records confidential.... We invite the Legislature to reconsider whether the implied purpose of the act, public safety, is served by requiring an otherwise law-abiding adult to forever be branded as a sex offender because of a juvenile transgression.
Id. at *2 (quoting People v. Wentworth, 251 Mich.App. 560, 568-69, 651 N.W.2d 773, 779-80 (2002)) (emphasis added).
[¶ 39.] Prior to Hardwick, the Michigan Appeals Court in Wentworth noted that in prior cases it upheld the constitutionality of the juvenile registration requirements in part because juveniles were excluded from public notification. Wentworth, 651 N.W.2d at 779. The court also noted that there were strict statutory safeguards in place to protect the confidentiality of registration data concerning juvenile sex offenders. The Wentworth court went on to caution,
However, the recent amendment of the statute removing those confidentiality safeguards raises questions about the continuing validity of our holding in [In re] Ayres[, 239 Mich.App. 8, 608 N.W.2d 132 (1999)]. Because respondent did not raise this issue on appeal, we will not address it in this opinion.
Id. at 779-80 (emphasis added).
[¶ 40.] In 2005, the United States Supreme Court held that due process does not require a hearing to determine current dangerousness before the convicted sex offender’s information could be publieally disseminated through an Internet website. Connecticut Dept. of Pub. Safety v. Doe, 538 U.S. 1, 7, 123 S.Ct. 1160, 1164, 155 L.Ed.2d 98 (2003). Doe is distinguishable from this case, however, because that Court determined whether adult sex offenders required a hearing. Id. In holding that no hearing was necessary, the Court noted that current dangerousness was not relevant to the statute. Id. Public notification hinged on conviction of a sex offense alone.
[¶ 41.] The Supreme Court has not addressed whether juvenile sex offenders should be treated differently in the sex offender registry context, but has recently ruled that juveniles should be treated differently than adults in other contexts. Specifically in a juvenile death penalty case, the Court has recognized:
“The susceptibility of juveniles to immature and irresponsible behavior means ‘their irresponsible conduct is not as morally reprehensible as that of an adult.’ Their own vulnerability and comparative lack of control over their immediate surroundings mean juveniles have a greater claim than adults to be forgiven for failing to escape negative influences in their whole environment. The reality that juveniles still struggle to define their identity means it is less supportable to conclude that even a heinous crime committed by a juvenile is evidence of irretrievably depraved character. From a moral standpoint it would be misguided to equate the failings of a minor with those of an adult, for a greater possibility exists that a minor’s character deficiencies will be reformed.”
Roper v. Simmons, 543 U.S. 551, 570, 125 S.Ct. 1183, 1195-96, 161 L.Ed.2d 1 (internal citations omitted) (emphasis added); see also Bowater, supra, at 838-39.
[¶ 42.] In light of the conduct at issue, the differences between adults and juveniles are still real and distinct. When considering treatment success for these offenders, one researcher has indicated:
*611[J]uvenile sex offenders do respond better to treatment concepts over adult offenders .... Juvenile offenders possess a less deeply ingrained deviate sexual pattern than do adult offenders; they are still exploring alternative ways to receive sexual gratification, and their sexual fantasy is still evolving and not fully joined with their permanent behavior. Additionally, the youth offender is more available for learning effective interpersonal and social skills than are adult offenders.
Wind, supra, at 105-06. Sex offender registry laws, including SDCL 22-24B-2, “perform a protective function and are predicated upon the notion that sex offenders, be they adult or adolescent, will likely offend, abuse, or molest again.” Id. at 106. Research does not support this allegation of higher recidivism rates however, especially for juvenile offenders.17 Id. See also Fletcher, 2008 WL 2912048, at *20 (quoting a report submitted by Attorney General John Ashcroft, The Offices of Juvenile Justice and Delinquency Prevention, and The Office of Justice Programs of the United States Department of Justice and prepared by Sue Righthand and Carlann Welch, entitled Juveniles Who Have Sexually Offended-A Review of the Professional Literature, which states in part, “Existing studies suggest that a substantial proportion of these juveniles desist from committing sex offenses following the initial disclosed offense and intervention.”); Elizabeth Garfinkle, Comment, Coming of Age in America: The Misapplication of Sex-Offender Registration and Community-Notification Laws to Juveniles, 91 CalLRev 163, 193 (2003) (stating that “sex-reoffending rates are even lower for juvenile sex offenders than for adult sex offenders”). But see McKune v. Lile, 536 U.S. 24, 33, 122 S.Ct. 2017, 2024, 153 L.Ed.2d 47 (2002).
[¶43.] Ultimately, given the statutory protections of the juvenile code, the long-established unwillingness to criminalize juvenile offenses, the underlying purpose of rehabilitation in the juvenile justice system and our commitment to keep juvenile records confidential, juveniles should be treated differently in the sex offender registry statutes in South Dakota. Specifically, due process requires that a juvenile sex offender receive a hearing to determine whether he has been rehabilitated before his information is released for anyone to see not only here in South Dakota, but from essentially any locality anywhere in the world, made possible by the World Wide Web.
[¶ 44.] Even if the Constitution did not require procedures to ensure due process in the juvenile sex offender registration statutes, the doctrine of fundamental fairness does require these procedures.
[FJundamental fairness “serves to protect citizens generally against unjust and arbitrary governmental action, and specifically against governmental procedures that tend to operate arbitrarily. [It] serves, depending on the context, as an augmentation of existing constitutional protections or as an independent source of protection against state action.” State v. Ramseur, 106 N.J. 123, 377, 524 A.2d 188 (1987) (Handler, J., dissenting). This unique doctrine is not appropriately applied in every case but only in those instances where the interests involved are especially compelling. “Fundamental fairness is a doctrine to *612be sparingly applied. It is appropriately applied in those rare eases where not to do so will subject the defendant to oppression, harassment, or egregious deprivation.” State v. Yoskowitz, 116 N.J. 679, 712, 563 A.2d 1 (1989) (Garibaldi, J., concurring and dissenting).
Poritz, 662 A.2d at 421. The doctrine has been invoked when:
[SJomeone was being subjected to potentially unfair treatment and there was no explicit statutory or constitutional protection to be invoked.
Fundamental fairness is a doctrine that is an integral part of due process, and is often extrapolated from or implied in other constitutional guarantees. The doctrine effectuates imperatives that government minimize arbitrary action, and is often employed when narrowed constitutional standards fall short of protecting individual defendants against unjustified harassment, anxiety, or expense.
Id. (quoting Yoskowitz, 568 A.2d at 27).
[¶ 45.] We have also discussed fundamental fairness in our cases. See Jenco, Inc. v. United Fire Group, 2003 SD 79, ¶ 15, 666 N.W.2d 763, 766 (noting the notions of fundamental fairness prevent raising the statute of limitations over other considerations in determining whether a case should be dismissed under SDCL 15-6-Ml(b) or SDCL 15-11-11); State v. Engesser, 2003 SD 47, 661 N.W.2d 739, 761 (Sabers, J., concurring in part and dissenting in part) (arguing fundamental fairness is violated when a defendant must prove prosecutorial bad faith in failing to preserve potentially exculpating evidence); Nizielski v. Tvinnereim, 453 N.W.2d 831, 834 (S.D.1990) (noting fundamental fairness requires reinstatement of a jury verdict); State v. Lamont, 2001 SD 92, ¶ 16, 631 N.W.2d 603, 610 (noting fundamental fairness requires a defendant the opportunity to present a complete defense); McClaflin v. John Morrell & Co., 2001 SD 86, ¶ 16, 631 N.W.2d 180, 185 (noting that fundamental fairness requires retention of jurisdiction until litigation “is completely and finally determined”). At the very least, fundamental fairness should prevent public notification of juvenile sex offenders without certain procedural protections. This is especially true when the goals of the juvenile justice system are different than adult criminal court, and it has been recognized that juveniles and adults should be treated differently. Roper, 543 U.S. at 570, 125 S.Ct. at 1195-96, 161 L.Ed.2d 1; see also In re A.R.M., 154 P.3d 556 (Table), 2007 WL 959621, *5 (Kan.Ct.App. 2007) (unpublished) (recognizing there are differences between juveniles and adults and that “[t]o this end, the legislature has reduced the length of time for which a juvenile offender who committed a sexually violent crime must register as compared to adults.”). Moreover, “American society [has] rejected treating juvenile law violators no differently from adult criminals in favor of individualized diagnosis and treatment.” State ex rel. Camden v. Gibson Circuit Court, 640 N.E.2d 696, 697 (Ind.1994).
[¶ 46.] The majority asserts that our discussion of the fundamental fairness doctrine is unnecessary. However, we assert this analysis in the alternative to our due process analysis to emphasize the importance of juveniles receiving due process and fair treatment prior to being ordered to register as a sex offender for their entire life. Requiring a juvenile to register on the sex offender fist is likely to cause the juvenile sex offender “to feel unwanted, ostracized, and alienated as a result of community notification, [and] such a requirement can ‘result in the unnecessary stigmatizing of many juvenile offenders for the rest of their lives.’ ” Bo-*613water, supra, at 843. The interests involved here are especially compelling.
[¶ 47.] We certainly recognize and do not diminish the magnitude of destruction and pain juvenile sex offenders can cause in the lives of their victims. We are not advocating that those juveniles not receive consequences for their actions. But due process should be satisfied before a juvenile is given a life sentence of registering as a sex offender, especially since his adult counterpart does not automatically face the same consequences.
[¶ 48.] While the goals of sex offender registry are admirable, the application of the registry to a fifteen-year-old juvenile cannot be accomplished in violation of equal protection, procedural due process and fundamental fairness. The sex offender registry statute in SDCL 22-24B-2 is unconstitutional to the extent it violates the equal protection and due process rights of fifteen-year-old juveniles adjudicated for certain sex crimes. Accordingly, we should reverse the circuit court not only because of equal protection violations, but because this statute violates procedural due process and fundamental fairness.
[¶ 49.] MEIERHENRY, Justice, concurs in this dissent.

. Furthermore, he claims SDCL 22-24B-2 deprives the juvenile courts of exclusive jurisdiction, in violation of Title 26 of the South Dakota Code, and violates the Eighth Amendment’s prohibition against cruel and unusual *606punishment. We agree that these issues need not be reached.


. We do not suggest that South Dakota must adhere to a certain jurisdiction’s statutory scheme in crafting juvenile sex offender statutes. Instead, we urge the Legislature to consider other states’ statutory schemes when it comes to juvenile sex offender laws. As mentioned in the majority writing regarding equal protection, other states provide avenues to protect juveniles' due process rights and the Legislature should carefully consider these options to protect the due process rights of juveniles in South Dakota. See ¶ 19, supra.


. A person on the sex offender list may petition for removal ten years after the petitioner first registered. SDCL 22-24B-19 provides: To be eligible for removal from the registry, the petitioner shall show, by clear and convincing evidence, that all of the following criteria have been met:
(1) At least ten years have elapsed since the date the petitioner first registered pursuant to this chapter. For purposes of this subdivision, any period of time during which the petitioner was incarcerated or during which the petitioner was confined in a mental health facility does not count toward the ten-year calculation, regardless of whether *607such incarceration or confinement was for the sex offense requiring registration or for some other offense;
(2) The crime requiring registration was for:
(a) Statutory rape under subdivision 22-22-1(5), or an attempt to commit statutory rape under subdivision 22-22-1(5), but only if the petitioner was twenty-one years of age or younger at the time the offense was committed;
(b) A juvenile adjudication for a sex crime as defined in § 22-24B-l(l), 22-24B-l(9), or 22-22-7.2; or
(c) An out-of-state, federal or court martial offense that is comparable to the elements of the crimes listed in (a) or (b);
(3) The circumstances surrounding the crime requiring registration did not involve a child under the age of thirteen;
(4) The petitioner is not a recidivist sex offender. A recidivist sex offender is a person who has been convicted or adjudicated for more than one sex crime listed in subdivisions 22-24B-l(l) to (17), inclusive, regardless of when those convictions or adjudications occurred. For purposes of this subdivision, a conviction or adjudication includes a verdict or plea of guilty; a verdict or plea of guilty but mentally ill; a plea of nolo contendere; a suspended imposition of sentence granted under § 23A-27-13, regardless of whether it has been discharged; a deferred prosecution agreement entered by a prosecutor; and a determination made in another state, federal jurisdiction, or courts martial that is comparable to any of these events; and
(5)The petitioner has completely and truthfully complied with the registration and reregistration requirements imposed under chapter 22-24B.
(Emphasis added). Therefore, although it is possible for a juvenile to remove his or her name from the registry, it is not possible for Z.B. because his crimes involved a child under thirteen.


. Bowater notes that “both the American Bar Association (ABA) and the Coalition for Juvenile Justice vehemently oppose the application of [statutes such as SDCL 22-24B-2] to *608juvenile sex offenders.” 57 CathULRev at 836. Specifically,
The ABA argues that [such] regulations, as applied to juveniles, contravene research that "recognize[s] that juveniles are generally less culpable than adults, and that their patterns of offending are different from those of adults.” Further, both organizations argue that [these statutory] requirements will negatively impact juvenile delinquency adjudications and advancements in juvenile treatment.
Id. at 836-37 (internal citations omitted).


. One commentator has noted that ‘'[community notification may particularly hamper the rehabilitation of juvenile offenders because the public stigma and rejection they suffer will prevent them from developing normal social and interpersonal skills — the lack of these traits have been found to contribute to future sexual offenses.” Michele L. Earl-Hubbard, The Child Sex Offender Registration Laws: The Punishment, Liberty Deprivation, and Unintended Results Associated with the Scarlet Letter Laws of the 1990s, 90 NwULRev 788, 855-56 (1996).


. See e.g. Commw. v. Ronald R., 450 Mass. 262, 877 N.E.2d 918 (2007) (judicial hearing to waive registration requirement); Z.H. v. State, 850 N.E.2d 933 (Ind 2006) (reversing the juvenile court’s determination, after a hearing requiring the State to prove by clear and convincing evidence that Z.H. would likely repeat crime and that Z.H. should be placed on the sex offender's list after discharge); In re Jeremy P., 278 Wis.2d 366, 692 N.W.2d 311, 322 (Ct.App.2004) (citing In re Cesar G., 272 Wis.2d 22, 682 N.W.2d 1, 2 (2004) (noting a juvenile court had the discretion to stay the order requiring a juvenile to register as a sex offender)); In re D.L.N., 741 N.W.2d 823 (Table) (Iowa Ct.App.2007), 2007 WL 2963981, *1 (review hearing conducted at end of juvenile treatment and confinement to determine whether juvenile should be placed on sex offender list); In re C.D.N., 559 N.W.2d 431, 433-34 (Minn.Ct.App.1997) (noting the juvenile's records are required to be kept confidential by law enforcement and the juvenile has limited registration in that he only remains registered for ten years or "until the probation, supervised release, or conditional release period expires, whichever occurs later."); J.C.C. v. State, 878 N.E.2d 544 (Ind.Ct.App.2007), transfer granted, opinion vacated by J.C.C., 891 N.E.2d 42 (March 20, 2008) (Table), (noting that a judge must conduct a hearing and find by clear and convincing evidence the juvenile is likely to commit another sex crime before a juvenile is required to publicly register as a sex offender).


. The court declined to reach the issue as it was not ripe for review because the records were confidential while the juvenile remained a minor and were only public upon reaching majority age.


. The majority claims that this dissent "threatens to invalidate all the remaining sex offender registry statutes in South Dakota as they pertain to adult offenders.” See ¶ 15, supra. However, we stress that this dissent only applies to the juvenile sex offender statutes.